GB woure swyman tee

So NO TU ek BD NK

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00823-RFB-BNW Document1 Filed 05/13/19 Page 1 of 4

Cheryl C. Bradford, Esq.
Nevada State Bar No. 9765
WOLFE & WYMAN LLP
6757 Spencer Street

Las Vegas, NV 89119

Tel: (702) 476-0100

Fax: (702) 476-0101
ccebradford@wolfewyman.com

Attorneys for Defendant
HOLBROOK ASPHALT, LLC
and JOSEPH McDONALD

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

MICHELLE MAITA and ROBERT MAITA, CASE NO.:
individually and as husband and wife,
(Removed from 8" Judicial District Court, State
Plaintiff, of Nevada Case No.: A-19-788692-C)
v.
PETITION FOR REMOVAL
JOSEPH MCDONALD, individually;
HOLBROOK ASPHALT, LLC, a foreign
limited company; DOES 1 through XX,
inclusive; and ROE CORPORATIONS 1
through XX, inclusive,

Defendants.

 

 

TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

PLEASE TAKE NOTICE that Defendants, JOSEPH MCDONALD and HOLBROOK
ASPHALT, LLC, by and through their attorneys of record, Wolfe & Wyman LLP, hereby remove
this action to the United States District Court, District of Nevada, and in support thereof, state the
following:

1. Upon information and belief, this matter was commenced on February 1, 2019, when
Plaintiffs, Michelle Maita and Robert Maita, by and through their attorneys of record, Mainor Wirth
LLP, filed a Complaint in the Eighth Judicial District Court of Nevada in and for the County of
Clark. A true and correct copy of this Complaint is attached hereto as Exhibit A.

2. Joseph McDonald (“McDonald”) and Holbrook Asphalt LLC (“Holbrook”)

(collectively, “Defendants”) are Defendants in the above-entitled action.

1
3341679.1

 
GB woure swyman tte

So fF NHN DN A Fk BH NO =

rn BY NYY NY NE NN NO NR OR mm mm mmm mk md
Se NA BDA a Fh WO NY =—& FS CO FB NH BH WwW F&F DH HY FSF CSC

 

 

Case 2:19-cv-00823-RFB-BNW Document1 Filed 05/13/19 Page 2 of 4

3. Upon information and belief, Defendant Holbrook was served with the Summons and
Complaint on or about March 4, 2019. A copy of the Summons is attached hereto as Exhibit B.

4. Upon information and belief, Defendant McDonald has not been served with the
Summons and Complaint.

5. Defendants filed their Answer on April 29, 2019. A copy of the Answer is attached
hereto as Exhibit C.

6. Defendants also filed a Demand for Jury Trial on April 29, 2019. A copy of the
Demand is attached hereto as Exhibit D.

7. This Petition is timely filed pursuant to 28 U.S.C. § 1446(b). This Petition is filed
with the Court within thirty (30) days after determining that Defendant McDonald was living in
Arizona.

8. Defendants remove this case on the basis of diversity jurisdiction pursuant to 28
U.S.C. § 1332. Defendant is informed and believes that diversity is satisfied as follows:

a. Defendants are informed, believe, and thereon allege Plaintiffs are residents of the
state of Nevada. (Compl. at 4] 1-2.)

b. Defendant McDonald is a resident of the state of Arizona.

c. Defendant Holbrook is a limited liability corporation with its principal place of
business in Utah. All members of Holbrook are residents of Utah.

d. Pursuant to 28 U.S.C. § 1332(a), there is a sufficient amount in controversy which
exceeds the jurisdictional threshold of $75,000.00. Such information was contained
in Plaintiffs’ pre-litigation demand letter to Defendant Holbrook’s insurance carrier,
United Fire & Casualty (“UFG”). The letter confirmed that Plaintiffs’ alleged
damages are in excess of $500,000.00, not including future medical expenses, past
and future lost wages, past and future pain and suffering, and other related damages.
See Plaintiffs’ Policy Limit Demand Letter attached hereto as Exhibit E.

9. Based on the above-referenced allegations pursuant to 28 U.S.C. § 1441, et seq.,
Defendants are entitled to remove this entire action from the Eighth Judicial District Court of

Nevada, to the United States District Court, District of Nevada, and Defendants so wish to exercise

2
3341679.1

 
©Y woure swyman top

So C62 NNN OA SF YH HO —

No nN N id N N N no N — bt —_ —_ — —_ — — —_ —=
So NSN BD aA Fk BD NY =F SCF Oo Fe HT BD AO Fk HRD NOLES lUS

 

 

Case 2:19-cv-00823-RFB-BNW Document1 Filed 05/13/19 Page 3 of 4

that nght.
10.

Pursuant to 28 U.S.C. § 1446(a), Defendants have annexed all process, pleadings, and

orders served upon it as follows:

a.

b.

11.

Complaint — Exhibit A

Summons — Exhibit B

Answer — Exhibit C

Defendants’ Demand for Jury Trial — Exhibit D
Plaintiffs’ Policy Limit Demand Letter - Exhibit E

Pursuant to 28 U.S.C. § 1441(c), a true copy of this removal has been filed

concurrently with the Eighth Judicial District Court of Nevada and served upon the Plaintiff.

Defendants reserve the right to supplement this Petition for Removal when additional

information becomes available. Defendants further reserve all rights including, but not limited to,

defenses and objections as to venue, personal jurisdiction, and service. The filing of this Petition for

Removal is subject to, and without waiver of any such defense or objection.

DATED: May 13, 2019 WOLFE & WYMAN LLP

3341679.1

By: _/s/Cheryl C. Bradford
CHERYL C. BRADFORD, ESQ.
Nevada State Bar No. 9765
6757 Spencer St.
Las Vegas, NV 89119
Attorneys for Defendants
HOLBROOK ASPHALT, LLC
and JOSEPH McDONALD

 
GB woure swyman te

os Ga nn

© CO | Nn an

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00823-RFB-BNW Document1 Filed 05/13/19 Page 4 of 4

CERTIFICATE OFSERVICE
I hereby certify that on May 13, 2019, the foregoing PETITION FOR REMOVAL was
served by the following means to the person listed below:
a. EFC System (you must attach the “Notice of Electronic

Filing”, or list all person persons and addresses and attach additional paper if necessary):

Xx b. United States Mail, postage fully pre-paid (List persons and addresses.

 

Attach additional paper if necessary):

Bradley S. Mainor, Esq.
MAINOR WIRTH
6018 S. Ft. Apache Rd.
Suite 150

Las Vegas, NV 89148

Attorneys for Plaintiff

[ix Evelyn M. Pastor

Evelyn M. Pastor
An employee of WOLFE & WYMAN LLP

3341679.1

 
